Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (2018/0145127) in view of Hong (2017/0330513).

With regard to claims 1 and 13, Shin discloses a display apparatus (Figure 1, #1) comprising: 
	a display area (Figure 1, DA); 
	a peripheral area on an outer portion of the display area (Figure 1, NDA & [0028] “The non-display area NDA is a region in which the pixels P are not arranged and does not provide an image”); 
	a substrate (Figure 1, #100); 
	a thin film transistor on the substrate and comprising a semiconductor layer and a gate electrode overlapping at least a portion of the semiconductor layer (Figure 3, T1, Act1 & G1 & [0054] “The driving TFT T1 includes a driving semiconductor layer Act1 and the driving gate electrode G1”); 
	a plurality of data lines in the display area and extending in a first direction (Figure 1, DL); 
	a pad portion in the peripheral area and configured to provide electrical signals (Figure 1, #30)
	a first voltage line on the substrate and extending in the first direction ([0026] “Each pixel P is also connected to a respective one of a plurality of driving voltage lines PL extending in the first direction” and [0034] “… the first power voltage ELVDD may be provided to each pixel P via the driving voltage line PL connected to the first power voltage line 10”); 
	a second voltage line on the substrate ([0034] “The second power voltage line 20 provides a second power voltage ELVSS to each pixel P”), and
	an initialization voltage line on the substrate ([0040] “Each pixel P in FIG. 2B includes signal lines SLn, SLn-1, EL, and DL, an initialization voltage line VL, and a driving voltage line PL”).
	The office finds no specific disclosure in Shin wherein the display apparatus also comprises:
	the initialization voltage lines extend in a second direction intersecting the first direction,
	the second voltage line extends in a second direction intersecting the first direction,
	a plurality of input lines in the peripheral area; and
	a plurality of connecting lines in the display area that electrically connect the plurality of data lines to the plurality of input lines; 
	wherein a part of each of the plurality of connecting lines overlaps at least one of the power voltage line or the initialization voltage line.
	Hong discloses a plurality of input lines in the peripheral area (Figure 1, the short vertical section of DL directly below DPT); 
	a plurality of connecting lines in the display area that electrically connect the plurality of data lines to the plurality of input lines (Figure 1, the angled portion of DL between in input lines as recited above and the vertical section of DL).  
	The office finds combining Shin and Hong would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Shin discloses a display apparatus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Hong also discloses a display apparatus, a "comparable" device, which has been improved by including a plurality of input lines in the peripheral area and a plurality of connecting lines in the display area that electrically connect the plurality of data lines to the plurality of input lines.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Hong's known technique of including a plurality of input lines in the peripheral area and a plurality of connecting lines in the display area that electrically connect the plurality of data lines to the plurality of input lines in the same way in Shin.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in shin and Hong, the combination would, therefore, yield predictable results.
		The office finds no specific disclosure in the combination of Shin and Hong wherein the initialization voltage lines extend in a second direction intersecting the first direction, the second voltage line extends in a second direction intersecting the first direction, and a part of each of the plurality of connecting lines overlaps at least one of the power voltage line or the initialization voltage line.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the initialization voltage lines extending in a second direction intersecting the first direction, the second voltage line extending in a second direction intersecting the first direction, and a part of each of the plurality of connecting lines overlapping at least one of the power voltage line or the initialization voltage line is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the initialization voltage lines extending in a second direction intersecting the first direction, the second voltage line extending in a second direction intersecting the first direction, and a part of each of the plurality of connecting lines overlapping at least one of the power voltage line or the initialization voltage line. 

With regard to claims 2 and 14, the office finds no specific disclosure in the combination of Shin and Hong wherein the plurality of connecting lines are between the substrate and the semiconductor layer.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the plurality of connecting lines being between the substrate and the semiconductor layer is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the plurality of connecting lines being between the substrate and the semiconductor layer.  

With regard to claims 3 and 15, the office finds no specific disclosure in the combination of Shin and Hong wherein each of the plurality of connecting lines comprises: a first main body extending in the first direction and overlapping the power voltage line; and a second main body extending in the second direction and overlapping the initialization voltage line.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds each of the plurality of connecting lines comprising: a first main body extending in the first direction and overlapping the power voltage line; and a second main body extending in the second direction and overlapping the initialization voltage line is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include each of the plurality of connecting lines comprises: a first main body extending in the first direction and overlapping the power voltage line; and a second main body extending in the second direction and overlapping the initialization voltage line.

With regard to claims 4 and 16, the office finds no specific disclosure in the combination of Shin and Hong wherein each of the plurality of connecting lines further comprises: a plurality of first branch portions extending from the first main body in the 5 second direction; and a plurality of second branch portions extending from the second main body in the first direction.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds each of the plurality of connecting lines further comprising: a plurality of first branch portions extending from the first main body in the second direction; and a plurality of second branch portions extending from the second main body in the first direction is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include each of the plurality of connecting lines further comprising: a plurality of first branch portions extending from the first main body in the second direction; and a plurality of second branch portions extending from the second main body in the first direction.  

With regard to claim 5, the office finds no specific disclosure wherein the first branch portions overlap the initialization voltage line, and the second branch portions overlap the power voltage line.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the first branch portions overlapping the initialization voltage line, and the second branch portions overlapping the power voltage line is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the office finds the first branch portions overlapping the initialization voltage line, and the second branch portions overlapping the power voltage line.  

With regard to claim 17, the office finds no specific disclosure in the combination of Shin and Hong wherein each of the plurality of connecting lines further comprises: a plurality of first branch portions extending from the first main body in the second direction; and a plurality of second branch portions extending from the second main body in the first direction.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds each of the plurality of connecting lines further comprising: a plurality of first branch portions extending from the first main body in the second direction; and a plurality of second branch portions extending from the second main body in the first direction is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include each of the plurality of connecting lines further comprising: a plurality of first branch portions extending from the first main body in the second direction; and a plurality of second branch portions extending from the second main body in the first direction.  

With regard to claim 6, the office finds no specific disclosure in the combination of Shin and Hong wherein a first one of the first branch portions has an extension length that is different from an extension length of a second one of the first branch portions, and a first one of the second branch portions has an extension length that is different from an extension length of a second one of the second branch portions.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds a first one of the first branch portions having an extension length that is different from an extension length of a second one of the first branch portions, and a first one of the second branch portions having an extension length that is different from an extension length of a second one of the second branch portions is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a first one of the first branch portions having an extension length that is different from an extension length of a second one of the first branch portions, and a first one of the second branch portions having an extension length that is different from an extension length of a second one of the second branch portions.  

With regard to claim 9, Shin discloses the plurality of data lines and the plurality of power voltage lines are at different layers from each other (Figure 3).  The office finds no specific disclosure in the Combination of Shin and Hong wherein the plurality of data lines and the plurality of connecting lines are at different layers from each other.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the plurality of data lines and the plurality of connecting lines being at different layers from each other is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the plurality of data lines and the plurality of connecting lines being at different layers from each other.  

With regard to claim 10, the office finds no specific disclosure in the combination of Shin and Hong wherein the initialization voltage line is on a same layer as the gate electrode.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the initialization voltage line being on a same layer as the gate electrode is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the initialization voltage line being on a same layer as the gate electrode.

With regard to claim 11, Shin discloses an insulating layer covering the thin film transistor, wherein the power voltage line is on the insulating layer (Figure 3, #107 & PL-1).

With regard to claims 12 and 20, Shin discloses the plurality of connecting lines include at least one of aluminum (Al), titanium (Ti), or titanium nitride (TIN) [0007].

With regard to claims 7 and 18, the office finds no specific disclosure in the combination of Shin and Hong wherein the plurality of connecting lines comprise a first connecting line and a second connecting line that are adjacent to each other, each of the first connecting line and the second connecting line comprises: a first main body extending in the first direction; a plurality of first branch portions extending from the first main body in the second direction; a second main body connected to the first main body and extending in the second direction; and a plurality of second branch portions extending from the second main body in the first direction, the first branch portions of the first connecting line and the first branch portions of the second connecting line respectively face each other and are separated from each other with a plurality of first gaps therebetween, and the second branch portions of the first connecting line and the second branch portions of the second connecting line respectively face each other and are separated from each other with a plurality of second gaps therebetween.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the plurality of connecting lines comprising a first connecting line and a second connecting line that are adjacent to each other, each of the first connecting line and the second connecting line comprising: a first main body extending in the first direction; a plurality of first branch portions extending from the first main body in the second direction; a second main body connected to the first main body and extending in the second direction; and a plurality of second branch portions extending from the second main body in the first direction, the first branch portions of the first connecting line and the first branch portions of the second connecting line respectively face each other and are separated from each other with a plurality of first gaps therebetween, and the second branch portions of the first connecting line and the second branch portions of the second connecting line respectively face each other and are separated from each other with a plurality of second gaps therebetween is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the plurality of connecting lines comprising a first connecting line and a second connecting line that are adjacent to each other, each of the first connecting line and the second connecting line comprising: a first main body extending in the first direction; a plurality of first branch portions extending from the first main body in the second direction; a second main body connected to the first main body and extending in the second direction; and a plurality of second branch portions extending from the second main body in the first direction, the first branch portions of the first connecting line and the first branch portions of the second connecting line respectively face each other and are separated from each other with a plurality of first gaps therebetween, and the second branch portions of the first connecting line and the second branch portions of the second connecting line respectively face each other and are separated from each other with a plurality of second gaps therebetween.  

With regard to claims 8 and 19, the office finds no specific disclosure in the combination of Shin and Hong wherein the plurality of first gaps and the plurality of second gaps are randomly provided between the first connecting line and the second connecting line.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the plurality of first gaps and the plurality of second gaps being randomly provided between the first connecting line and the second connecting line is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the plurality of first gaps and the plurality of second gaps are randomly provided between the first connecting line and the second connecting line.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622